Citation Nr: 1515934	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  04-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for anxiety/aggression and claimed memory loss.

2.  Entitlement to service connection for tingling/numbness in lower extremities.  

3.  Entitlement to service connection for tingling/numbness in upper extremities.  

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2003 and February 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of additional evidence submitted since the most recent supplemental statement of the case.  

In April 2015, the Veteran executed a Power of Attorney form in favor of the representative reflected above.  

The Board notes that the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in October 2005 at the Buffalo RO.  The Veteran testified at that time and the hearing transcript is of record.

This case was previously before the Board.  Most recently, in November 2013, the issue of entitlement to a TDIU was remanded for additional development.  The case has been returned to the Board for further appellate review.

A February 2015 rating decision shows that entitlement to service connection was denied for anxiety/aggression and memory loss, and for tingling/numbness in the upper and lower extremities.  In addition, an initial rating in excess of 10 percent for migraine headaches was denied.  

In April 2015, the Veteran filed a notice of disagreement (NOD) with the February 2005 rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's November 2013 remand, the record reflects the Veteran filed applications for Vocational Rehabilitation through VA in July 1988, July 2000, and July 2004, and an attempt was to be made to obtain and associate the Veteran's Vocational Rehabilitation records with the claims file.  Although the July 2014 supplemental statement of the case notes review of VA Vocational Rehabilitation records received on November 15, 2013, VA Vocational Rehabilitation records, received on November 15, 2013 are not available in the file.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Id.

In addition, the January 2014 VA opinion is to the effect that the Veteran is employable in a sedentary position.  The opinion is based, at least in part, on a finding that the Veteran's service-connected disabilities did not include a talus fracture.  The record, however, reflects that the Veteran's is service-connected for a flat topped talus of the right foot with arthritic changes, rated as 20 percent disabling.  An opinion based on incorrect facts is of diminished value.  As such, the opinion is inadequate and the Veteran is to be afforded a new VA examination with respect to entitlement to a TDIU.  

In addition, as noted in the introduction, the record reflects that the Veteran filed a NOD in April 2015 with the denial of entitlement to service connection for anxiety/aggression memory loss, tingling/numbness in the lower extremities, tingling/numbness in the upper extremities, and with respect to the denial of an initial rating in excess of 10 percent for migraine headaches.  A SOC pertaining to the issues is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file the Vocational Rehabilitation records received on November 15, 2013.  All attempts to obtain these records should be noted in the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Issue a SOC regarding entitlement to service connection for anxiety/aggression memory loss, tingling/numbness in the lower extremities, tingling/numbness in the upper extremities, and with respect to an initial rating in excess of 10 percent for migraine headaches.  The issues are to be certified to the Board only if a timely substantive appeal is received. 

3.  Schedule the Veteran for a VA TDIU examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

All pertinent symptomatology and findings must be reported in detail.  Based on review of the file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  

4.  Thereafter, readjudicate the issue of entitlement to a TDIU, to include extraschedular consideration, if warranted.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity for to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


